Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim1-10,14-22 and 25-26 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al US 2020/0092813 A1 

Regarding claim 1, KIM et al US 2020/0092813 A1 discloses a method for monitoring physical downlink control channel (PDCCH) ([0009] discuss a method, performed by a user equipment (UE), of controlling monitoring of a physical downlink control channel (PDCCH) , comprising: 
receiving at a user equipment (UE) a search space set (SSS) from a base station (BS) [0103] discuss the BS may configure the UE with one or more search space sets), [0226] discuss The PDCCH occasion associated with the WUS may correspond to a PDCCH occasion determined based on a search space or search space set associated with the WUS; wherein the BS may configure the UE with the search space  for transmitting the DCI  for WUS through upper layer signaling. For example, the BS may set parameters for the search space as described in Table 8 (i.e., monitoring periodicity and offset in slots, monitoring occasion in symbols, the number of PDCCH candidates for each AL, a type of search space, a DCI format, etc…) (see [0180]),
receiving from the BS a start triggering signal[0152] discuss the BS may transmit the WUS(i.e.  start triggering signal) to the UE); 
monitoring PDCCH according to the SSS during a time window that extends from a start time that is a first time offset after the start triggering signal (see fig. 9) [0257] discuss The UE may detect the WUS (i.e. start triggering signal), and perform monitoring on all PDCCH occasions (i.e., all search space) that exist in the particular time duration Tduration    (i.e.  time window) after particular time gap Tgap   (i.e. a first time offset) after detection of the WUS (i.e. start triggering signal ); wherein  the time gap  is defined from the last symbol (or slot) of the detected WUS  to a first symbol (or slot) of the first PDCCH occasion monitored by the UE (see[0229])to an end time that is provided by the BS [0250] discuss The BS may  transmit an indicator, which is referred to as monitoring termination signal (MTS), to terminate PDCCH monitoring operation to the UE ,wherein The UE may perform monitoring on the PDCCH after Tgap after detection of the WUS until detecting the MTS)
and/or  determined based on a predefined rule.  


Regarding claim 14, KIM et al : US 2020/0092813 A1 discloses  an apparatus (fig. 11 and [0296] the UE ), comprising: 
receiving circuitry (see fig. 11 and [0296]  transceiver 1102) configured to 
receive from a BS an SSS[0103] discuss the BS may configure the UE with one or more search space sets),  and 
receive from a BS a start triggering signal[0152] discuss the BS may transmit the WUS(i.e.  start triggering signal) to the UE);
wherein the SSS configures one or more PDCCH monitoring occasions[0226] discuss The PDCCH occasion associated with the WUS may correspond to a PDCCH occasion determined based on a search space or search space set associated with the WUS; wherein the BS may configure the UE with the search space  for transmitting the DCI  for WUS through upper layer signaling. For example, the BS may set parameters for the search space as described in Table 8 (i.e., monitoring periodicity and offset in slots, monitoring occasion in symbols, the number of PDCCH candidates for each AL, a type of search space, a DCI format, etc…) (see [0180]); and 
processing circuitry (see fig. 11 and [0296]  the processor 1101) configured to 
monitor PDCCH according to the SSS during a time window that extends from a start time that is a first time offset after the start triggering signal (see fig. 9) [0257] discuss The UE may detect the WUS (i.e. start triggering signal), and perform monitoring on all PDCCH occasions (i.e., all search space) that exist in the particular time duration Tduration    (i.e.  time window) after particular time gap Tgap   (i.e. a first time offset) after detection of the WUS (i.e. start triggering signal ); wherein  the time gap  is defined from the last symbol (or slot) of the detected WUS  to a first symbol (or slot) of the first PDCCH occasion monitored by the UE (see[0229]) to an end time that is provided by the BS ([0250] discuss The BS may  transmit an indicator, which is referred to as monitoring termination signal (MTS), to terminate PDCCH monitoring operation to the UE ,wherein The UE may perform monitoring on the PDCCH after Tgap after detection of the WUS until detecting the MTS)
 and/or determined based on a predefined rule.  

Regarding claim 2 and 15, KIM et al US 2020/0092813 A1 discloses all the features with respect to the claims 1 and 14, respectively. 
KIM  further discloses wherein the first time offset is provided by the BS [0223] discuss The BS may configure the UE with the value of Tgap     as part of the configuration information for WUS through upper layer signaling or determined based on a predefined rule.  

Regarding claims 3 and 25, KIM et al US 2020/0092813 A1 discloses all the features with respect to the claims 1 and 14, respectively. 
KIM further discloses wherein the length of the time window extends from a boundary of a slot [0242] The BS may configure the value of Tduration for the UE as part of the configuration information for WUS through upper layer signaling , for example Tduration=10 (slots)(see[0286])( i.e. Tduration extends from a boundary of a slot to another boundary of another slot)

Regarding claims 4 and 16, KIM et al US 2020/0092813 A1 discloses all the features with respect to the claims 1 and 14, respectively. 
 wherein the start triggering signal is a downlink control information (DCI)[0224] discuss the BS may or may not transmit the WUS 900 with the periodicity 910, in 901 or 902. The UE may monitor the WUS 900 with the set periodicity 910, and when no WUS is detected in 902 the UE may not perform PDCCH monitoring in 906. The UE may monitor the WUS 900 with the set periodicity 910; wherein the UE may perform monitoring on the WUS when no DCI is detected (i.e. [0222]) ,wherein when the WUS is detected in 901(i.e. dci is detected), the UE may monitor the PDCCH for the search space sets associated with the detected WUS 900(= the start triggering signal) in particular time duration Tduration (908) after a particular time gap Tgap (907) after detecting the WUS 900(see[0224])(examiner’s  note: detecting dci in the WUS is the start triggering signal)

Regarding claims 5 and 17, KIM et al  US 2020/0092813 A1 discloses all the features with respect to the claims 1 and 14, respectively. 
KIM  further discloses wherein the start triggering signal is indicated by a DCI [0224] discuss the BS may or may not transmit the WUS 900 with the periodicity 910, in 901 or 902. The UE may monitor the WUS 900 with the set periodicity 910, and when no WUS is detected in 902 the UE may not perform PDCCH monitoring in 906. The UE may monitor the WUS 900 with the set periodicity 910; wherein the UE may perform monitoring on the WUS when no DCI is detected (i.e. [0222]) ,wherein when the WUS is detected in 901(i.e. dci is detected), the UE may monitor the PDCCH for the search space sets associated with the detected WUS 900(= the start triggering signal) in particular time duration Tduration (908) after a particular time gap Tgap (907) after detecting the WUS 900(see[0224]).

Regarding claims 6 and 18, KIM et al : US 2020/0092813 A1 discloses all the features with respect to the claims 1 and 14, respectively. 
KIM further discloses wherein the SSS is configured with a search space type, and monitoring PDCCH according to the SSS during the time window is performed based on the search space type [0261] discus The WUS may be associated with a search space set among all the configured search space sets, which has the search space type set to type-3 CSS or USS. The UE may detect the WUS, and perform monitoring on a PDCCH occasion corresponding to the search space set with the search space type set to the type-3 CSS or USS that exists in the particular time duration Tduration after the particular time gap Tgap after detection of the WUS.


Regarding claims 7 and 19, KIM et al  US 2020/0092813 A1 discloses all the features with respect to the claims 1 and 14, respectively. 
KIM further discloses receiving from the BS an end triggering signal, wherein the end time is a second time offset after the end triggering signal.  
[0286] discuss the UE may perform WUS monitoring in the duration Tduration, and when detecting the WUS, may control PDCCH monitoring operation based on the configuration information included in the newly detected WUS. Specifically, the UE may detect the first WUS (i.e. start triggering signal), and perform monitoring on PDCCH and WUS in the duration Tduration  ( i.e.  first time window) after Tgap  (i.e. first time offset).When detecting the second WUS( i.e. end triggering signal) during the duration Tduration    ( i.e. first time window), the UE change configuration information-1 indicated in the WUS detected for the first time (e.g., configuration information that may be indicated in the WUS in the previous embodiments 2-1, 2-2, or 2-3, which may correspond to Tgap, Tduration, index of an associated search space set, etc.) to configuration information-2 indicated in the WUS detected for the second time (e.g., Tgap,2 (i.e. a second time offset), Tduration,2 ( i.e. a second time window)index of associated search space set, etc.) and newly apply the configuration information-2.,  wherein The UE may perform monitoring on the PDCCH after Tgap after detection of the WUS. In the interval where the UE is monitoring the PDCCH after detecting the WUS, the BS may transmit a message to activate WUS monitoring to the UE through L1 signaling (e.g., DCI). On reception of the message to activate WUS monitoring, the UE may terminate PDCCH monitoring (see [0254]) 


Regarding claims 8 and 20, KIM et al US 2020/0092813 A1 discloses all the features with respect to the claims 7 and 19, respectively. 
KIM further discloses wherein the second time offset is provided by the BS [0237]
The BS may indicate the value of Tgap to the UE)   or determined based on the predefined rule.  

Regarding claims 9and 21, KIM et al US 2020/0092813 A1 discloses all the features with respect to the claims 7 and 19, respectively. 
KIM further discloses wherein the end triggering signal is a DCI[0286] discuss When detecting the second WUS( i.e. end triggering signal), wherein the UE may perform monitoring on the WUS when no DCI is detected (i.e. [0222]) ,wherein when the WUS is detected (i.e. dci is detected), the UE may monitor the PDCCH for the search space sets associated with the detected WUS  in particular time duration Tduration (908) after a particular time gap Tgap after detecting the WUS (see[0224]).


Regarding claims 10 and 22, KIM et al US 2020/0092813 A1 discloses all the features with respect to the claims 7 and 19, respectively. 
KIM further discloses wherein the end triggering signal is indicated by a DCI [0286] discuss When detecting the second WUS( i.e. end triggering signal), wherein the UE may perform monitoring on the WUS when no DCI is detected (i.e. [0222]) ,wherein when the WUS is detected (i.e. dci is detected), the UE may monitor the PDCCH for the search space sets associated with the detected WUS  in particular time duration Tduration (908) after a particular time gap Tgap after detecting the WUS (see[0224]) (examiner’s  note: detecting dci in t the second WUS is the end triggering signal)

Regarding claims 13 and 26, KIM et al US 2020/0092813 A1 discloses all the features with respect to the claims 1 and 14, respectively. 
KIM further discloses wherein the length of the time window extends to a boundary of a slot [0242] The BS may configure the value of Tduration for the UE as part of the configuration information for WUS through upper layer signaling , for example Tduration=10 (slots)(see[0286])( i.e. Tduration extends from a boundary of a slot to another boundary of another slot)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			
Claim 11-12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al US 2020/0092813 A1 in view of Islam et al US 20200037396 A1
Regarding claims 11 and 23, KIM et al US 2020/0092813 A1 discloses all the features with respect to the claims 1 and 14, respectively. 

[0207] discuss The BS may further configure the UE with a time value corresponding to a timer for WUS through upper layer signaling 

KIM does not disclose wherein the end time is a third time offset after the timer expires.  

Islam et al US 20200037396 A1 discloses wherein the end time is a third time offset after the timer expires.  [0120]   discuss upon expiry of a configured timer, UE observes a micro-sleep during active state, wherein GTS signaling may indicate offset (i.e. a third time offset) to start location of sleep duration and/or sleep duration. In another example, GTS signaling trigger micro-sleep may indicate UE to not monitor for following N=>1 PDCCH monitoring occasions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM by incorporating wherein the end time is a third time offset after the timer expires, as taught by Islam, in order to in order to conserve battery power( see Islam [0003])

Regarding claims 12 and 24, KIM et al US 2020/0092813 A1 discloses all the features with respect to the claims 1 and 14, respectively. 
KIM does not disclose wherein the third time offset is provided by the BS or determined based on the predefined rule.  
Islam et al US 20200037396 A1 discloses wherein the third time offset is provided by the BS [0005] discuss UE may receive GTS L1 signaling, wherein GTS signaling may also indicate the start position and duration of the sleep duration. Two parameters are identified, T_GTS_A and T_GTS_B, wherein T_GTS_A indicates offset to start position with respect to location where GTS signaling was received and T_GTS_B indicates sleep duration, Wherein The UE skips PDCCH monitoring during this duration (discuss [0052]).
 or determined based on the predefined rule .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM by incorporating wherein the third time offset is provided by the BS, as taught by Islam, in order to in order to conserve battery power( see Islam [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478